DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Acknowledgement is made to the amendment received 2/4/2021.
Claims 1-2, 6, and 9 have been amended. Claim 4 has been cancelled. Claims 1-3 and 5-9 are pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 6 recites the limitation “a constant amplitude that corresponds to an electric impedance measurement” in lines 13-14. Neither the specification nor drawings support the “constant amplitude corresponds to an electric impedance measurement” phrase. The phrase “constant amplitude” is only used twice in the specification and does not recite any relationship to the electric impedance measurement. Applicant is encouraged to use the same language of the specification. 
Claims 7-9 inherit the issue of indefiniteness from claim 6 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broens (U.S. PGPub. No. 20120265044) in view of Wei (U.S. PGPub. No. 20110118805) and Spinelli (U.S. PGPub. No. 20050113877).
Regarding claim 1, Broens teaches:
A method to assess a pelvic floor muscles injury, comprising the following steps: a) application of a probe into a patient's rectum, (Para. 0018, 0030, Fig. 1, probe 4)
wherein the probe comprises application electrodes (EA1) and (EA2), (Para. 0020; Fig. 1, electrodes 5a, 5b, 6a-6b, 7a, 7b)
and a plurality of measuring electrodes (EP1), (EP2) ... (EPn), (Para. 0022; Fig. 1, sensors 8a-c, 9a-c, 10a-c, 11a-c, 12a-c)
wherein the plurality of measurement electrodes form one or more ring structure(s) that do not comprise an application electrode, (Para. 0022)
b) generation, using a generator, of electric signals…and applying them into the pelvic floor muscles by means of application electrodes (EA1) and (EA2), (Para. 0025; Fig. 1, generator 32)
Broens teaches using measuring electrodes/sensors, but does not does not explicitly disclose the sensors measuring electrode voltage signals. 
In related pelvic muscle stimulation device art, Wei teaches:
electric signals of constant amplitude (Para. 0218)
c) detection of electric voltage signals from the pelvic floor muscles by means of a plurality of measuring electrodes (EP1), (EP2) ... (EPn), (Para. 0069)
d) analysis of electric current and voltage signals for amplitude values (Para. 0112)
and characterized in that the electric voltage signals from the pelvic floor muscles correspond to an electric impedance measurement. (Para. 0069) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Broens based on the teachings of Wei to incorporate detecting and analyzing the voltage signals in order to determine the impedance and muscle contraction (Wei, Para. 0044).
	Further, Broens does not explicitly disclose analyzing the current and voltage signals for phase dependencies or a frequency range of 2 kHz-200 kHz. 
	In related pelvic floor treatment art, Spinelli teaches:
d) analysis of electric current and voltage signals…phase dependencies of their waveform, (Para. 0102)
characterized in that the electric current signal and the electric voltage signals from the pelvic floor muscles constitute signals variable in time, of frequencies ranging from 2 kHz to 200 kHz. (Para. 0099-0100)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Broens based on the teachings of Spinelli to have incorporate analyzing the phase of the voltage and current signal in order to determine whether the desired relief or therapy is being delivered to a patient (Spinelli, Para. 0058). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a range of 2 kHz-200kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. By providing 
Regarding claim 2, the Broens/Wei/Spinelli combination teaches:
The method of claim 1, (described above)
characterized in that the electric current signal and the electric voltage signals from the pelvic floor muscles constitute signals variable in time, of frequencies ranging from 2 kHz to 50 kHz. (Spinelli, Para. 0099)
Spinelli discloses a frequency range of 20Hz-10kHz (Para. 0099). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the given frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 3, the Broens/Wei/Spinelli combination teaches the method of claim 1, (described above). Spinelli further teaches a current amplitude that increases from 0 mA to 100mA (Para. 0100). Wei teaches maintaining a constant amplitude (Para. 0218). 
Therefore, it would have been obvious ton one of ordinary skill in the art to maintain a constant amplitude, as taught by Wei within the range of Spinelli since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the the Broens/Wei/Spinelli combination in further view of Sliwa (U.S. PGPub. No. 20020173784).
Regarding claim 5,
The method of claim 1, (described above)
characterized in that in step d)…an electric impedance module [is] analyzed. (Para. 0069) 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Broens based on the teachings of Wei to incorporate detecting and analyzing the voltage signals in order to determine the impedance and muscle contraction (Wei, Para. 0044).
The Broens/Wei/Spinelli combination does not explicitly disclose a phase shift angle analysis. In related electrosurgical art, Sliwa teaches:
characterized in that in step d) a phase shift angle… [is] analyzed. (Para. 0259-0260)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Broens/Wei/Spinelli combination based on the teachings of Sliwa to incorporate analyzing a phase shift angle in order to monitor ablation or determine when ablation is complete (Sliwa, Para. 0259). 

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broens in view of Wei.
 Regarding claim 6, the Broens teaches:
An electrode based measuring probe for assessment of pelvic floor muscles injury, (Para. 0006)
comprising a cylindrical main body, (Para. 0018; Fig. 1, shank 44)
with two application electrodes (EA1) and (EA2) (Para. 0020; Fig. 1, electrodes 5a, 5b, 7a, 7b)
 and a plurality of measurement electrodes ((EP1), (EP2) ... (EPn)), arranged on its surface, (Para. 0022; Fig. 1, sensors 10a-c, 11a-c)
each application electrode having an electrical contact extending in the rear part of the cylindrical body, characterized in that the application electrode (EA1) is the furthest disposed electrode towards the front end of the measuring electrode probe, (Fig. 1, electrodes 5a, 5b)
and the application electrode (EA2) is the closest disposed electrode towards the front end of the measuring electrode probe, (Fig. 1, electrodes 7a, 7b)
and further characterized in that the plurality of measurement electrodes are disposed between the application electrodes (EA1) and (EA2) (Fig. 1, sensors 11a-c, 10a-c)
and the plurality of measurement electrodes -3-form one or more ring structure(s) that do not comprise an application electrode, (Para. 0022)
Broens does not explicitly disclose constant amplitude to correspond with an electric impedance measurement. 
In related pelvic muscle stimulation device art, Wei teaches:
wherein the electrode based measuring probe is configured to deliver electric application current having a constant amplitude that corresponds to an electric impedance measurement. (Wei, Para. 0069, 0218)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Broens based on the teachings of Wei to incorporate a constant amplitude and corresponding impedance measurement in order to determine the impedance and muscle contraction (Wei, Para. 0044).
Regarding claim 7, the Broens/Wei combination teaches:
The electrode based measuring probe of claim 6, (described above)
characterized in that the plurality of measurement electrodes assume the form of ring sections. (Broens, Para. 0022)

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Broens/Wei combination in view of Gafni.
Regarding claim 8, the Broens/Wei combination teaches:
An apparatus for assessment of the pelvic floor muscles injury, characterized in that it comprises the electrode based measuring probe as defined in claim 6, (described above)
and an impedance spectrometer to measure electric impedance of tissues. 
The Broens/Wei combination does not explicitly disclose using an impedance spectrometer.
In related vaginal treatment art, Gafni teaches: 
and an impedance spectrometer to measure electric impedance of tissues (Col. 12, lines 38-42)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Broens/Gafni combination based on the teachings of Gafni to incorporate a impedance sensor in order to measure impedance, as taught by Graber, and monitor contact between the active area and treatment area (Gafni, Col. 12, lines 38-42). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the the Broens/Wei/Gafni combination in further view Spinelli.
Regarding claim 9, the Broens/Wei/Gafni combination teaches:
The apparatus of claim 8, (de
wherein the apparatus is capable of implementing a method to assess the pelvic floor muscles injury comprising the following steps: a) application of the probe into a patient's rectum, (Broens, Para. 0030)
b) generation, using a generator, of electric signals…applying them into the pelvic floor muscles by means of application of the electrodes (EA1) and (EA2), to apply the electric impedance measurement, (Broens, Para. 0025; Fig. 1, generator 32)
electric signals of constant amplitude (Wei, Para. 0218)
c) detection of electric voltage signals from the pelvic floor muscles by means of the plurality of measuring electrodes, (Wei, Para. 0069)
-4-d) analysis of electric current and voltage signals for amplitude values (Wei, Para. 0069)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Broens based on the teachings of Wei to incorporate detecting and analyzing the voltage signals in order to determine the impedance and muscle contraction (Wei, Para. 0044).
	Further, the Broens/Wei/Gafni combination does not explicitly disclose analyzing the current and voltage signals for phase dependencies or a frequency range of 2 kHz-200 kHz. 
	In related pelvic floor treatment art, Spinelli teaches:
d) analysis of electric current and voltage signals…phase dependencies of their waveform, (Para. 0102)
characterized in that the electric current signal and the electric voltage signals from the pelvic floor muscles constitute signals variable in time, of frequencies ranging from 2 kHz to 200 kHz. (Para. 0099-0100)
. 
Response to Arguments
Applicant’s arguments, see page 6, filed 6/25/2021, with respect to the claims have been fully considered and are persuasive.  The objection of 2/4/2021 has been withdrawn. 
Applicant’s arguments, see page 7, filed 6/25/2021, with respect to claim 9 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 2/4/2021 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Tippey and Spinelli are moot in view of the new rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794